IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT JACKSON              FILED
                            JUNE 1997 SESSION             July 3, 1997

                                                      Cecil Crowson, Jr.
                                                       Appellate C ourt Clerk
STATE OF TENNESSEE,               )
                                  )     C.C.A. No. 02C01-9608-CR-00281
      Appellee,                   )
                                  )     SHELBY COUNTY
VS.                               )
                                  )     HON. JAMES C. BEASLEY JR.,
                                  )     JUDGE
FREDERICK JORDAN,                 )
                                  )     (Aggravated Robbery)
      Appellant.                  )


FOR THE APPELLANT:                      FOR THE APPELLEE:

A. C. WHARTON JR.                       JOHN KNOX WALKUP
Public Defender                         Attorney General & Reporter

MOZELLA ROSS (at trial)                 ELLEN H. POLLACK
Assistant Public Defender               Assistant Attorney General
201 Poplar Ave., Ste. 201               450 James Robertson Parkway
Memphis, TN 38103                       Nashville, Tennessee 37243-0493

WALKER GWINN (on appeal)                WILLIAM L. GIBBONS
Assistant Public Defender               District Attorney General
201 Poplar Ave., Ste. 201
Memphis, TN 38103                       DAVID P. SHAPIRO
                                        Assistant District Attorney General
                                        201 Poplar Ave. Ste. 301
                                        Memphis, Tennessee 38103-1947




OPINION FILED: __________________



AFFIRMED



JOE G. RILEY,
JUDGE




                                OPINION
       The defendant, Frederick Jordan, appeals as of right a jury conviction of three

counts of aggravated robbery. He received an effective sentence of thirty (30) years.

The sole issue for review is whether the evidence is sufficient to sustain the

conviction. We AFFIRM the judgment of the trial court.



                                         FACTS

       On December 29, 1993, Rodney Johnson was visiting the Raimey family at

the McKellar Woods Apartments in Shelby County. Around 8:15 p.m. the front door

was “busted open” by a man masked with a black stocking brandishing a pistol. The

man told Mr. and Ms. Raimey, their daughter, and Johnson to “get down . . . it’s a

robbery.”

       Mr. Raimey was standing on the other side of the door when it burst open. As

the masked man entered, Mr. Raimey noticed another man wearing a heavy,

athletic-type jacket standing outside the apartment door. The second man’s face

was covered by his jacket which was zipped-up over his face to his eyes. The

masked robber, already inside the apartment, urged the second man standing

outside to follow. He then looked at Ms. Raimey, and asked, “Penny, where’s my

money? Where’s the shit?” Mr. Raimey told the robber he had the wrong

apartment, and Penny did not live there. After realizing he had the wrong place, the

masked gunman proceeded to rob Mr. and Ms. Raimey. He forced them into their

bedroom at gunpoint and stole over $500 worth of their valuables.

       Meanwhile, Johnson, who was seated close to the front door, tried to escape

to get help. In doing so, he scuffled with the second robber in the athletic-type

jacket. During the conflict, the collar of the jacket covering the robber’s face

unzipped, and Johnson was able to see his adversary’s face. The robber ultimately

stole property worth over $500 from Johnson. Johnson described the second robber

as 5'11', with a curly hairstyle. After viewing a photo-spread and later at trial,

Johnson positively identified the defendant as the person who robbed him. He also

                                            2
identified defendant’s jacket as the same jacket worn by the robber.

       After the victims’ possessions had been taken, Mr. Raimey and Johnson were

struck in the head by the robbers. Mr. Raimey retrieved his pistol when the robbers

left and went outside and fired one shot in their direction. They fired back and Mr.

Raimey retreated into the apartment to call the police.

       Hospital records indicated that defendant was admitted to the Methodist South

Emergency Room at 8:40 p.m., the night of the robbery. He was treated for a

gunshot wound to the back left shoulder. Following standard procedure, hospital

personnel contacted the police. The defendant was later arrested at the hospital.

       Jose Jordan, the defendant’s brother, and Harold Evans, the defendant’s

step-father, testified for the defense. Jordan stated that the defendant had called

him the night of the robbery and told him that, “[s]omeone tried to rob him, and he

ran, and they shot him.” Jordan then picked his brother up and took him to the

hospital. Evans stated that on the day of the robbery he dropped the defendant off

at Pepper Tree Apartments around 5 p.m.



                                           I.

       The defendant argues the evidence is insufficient to support the aggravated

robbery convictions. Specifically, defendant contends the evidence is insufficient

because only one of the two victims identified the defendant from the photo spread.

       In Tennessee, great weight is given to the result reached by the jury in a

criminal trial. A jury verdict accredits the state’s witnesses and resolves all conflicts

in favor of the state. State v. Bigbee, 885 S.W.2d 797, 803 (Tenn. 1994); State v.

Harris, 839 S.W.2d 54, 75 (Tenn.1992). On appeal, the state is entitled to the

strongest legitimate view of the evidence and all reasonable inferences which may

be drawn therefrom. State v. Evans, 838 S.W.2d 185, 191 (Tenn. 1992); State v.

Cabbage, 571 S.W.2d 832 (Tenn. 1978). Moreover, a guilty verdict removes the

presumption of innocence which the appellant enjoyed at trial and raises a

presumption of guilt on appeal. State v. Grace, 493 S.W.2d 474 (Tenn. 1973). The


                                                3
appellant has the burden of overcoming this presumption of guilt. Id.

         Johnson identified the defendant as the man who robbed him. He made the

identification two days after the robbery in a photo spread and again at trial.

Johnson had an opportunity to see the robber’s face during their fight. He stated that

the struggle lasted approximately five (5) minutes. Identification of a robber is a

question of fact to be determined by the jury. State v. Strickland, 885 S.W.2d 85, 87

(Tenn. Crim. App. 1993).

         Furthermore, the defendant’s jacket was also identified as the jacket worn by

the robber. The jacket had dirt marks on the left sleeve that were consistent with the

struggle that occured with Johnson outside of the apartment. The defendant was

admitted to the hospital at 8:40 p.m. for a gunshot wound, twenty minutes after the

robbery. Based on the above proof, a reasonable juror could conclude beyond a

reasonable doubt that the defendant committed the robberies. This issue is without

merit.

         The judgment of the trial court is AFFIRMED.



                                                 __________________________
                                                 JOE G. RILEY, JUDGE


CONCUR:



_________________________
PAUL G. SUMMERS, JUDGE




_________________________
DAVID H. WELLES, JUDGE




                                            4